DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ amendment of 12/07/2022 has been considered and entered in the record. Claims 1-3, 5-8, 11 and 13-16  are under consideration. The rejection of the previous Office Action is withdrawn in view of Applicants’ amendments. The following new rejection is made in view of Applicants’ amendment. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 6-7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 102270413)  in view of KR 20070020608A and Sakamoto et al (US 2017/0184888).
With respect to Claim 1, Jiang discloses a display panel (Figures 2-3) comprising a substrate (Figure 4, 344); a plurality of insulating layers  (Figure 3, 346, 347 and 348) disposed on the substrate; and a plurality of metal routings (Figure 3,  G11, G21 and G31; and paragraph 17) disposed on the plurality of insulating layers, the display panel comprising a display region (Figure 2, 320) and a first non-display region (Figure 2, 342) at left and right sides of the display region, wherein the plurality of metal routings are positioned at the first non-display region and are insulated from each other (Figure 3), and at least adjacent two of the metal routings are positioned on different layers of the plurality of insulating layers (Figure 3). See Figures 2-4; and paragraphs 15-22.

However, Jiang  differs from the Claims at hand in that Jiang does not disclose the insulating layers and routings; and does not disclose the plurality of metal routings comprises a plurality of GAO signal lines, comprising a first clock signal line and a second clock signal line, as required by the Claims at hand. 
	KR 20070020608A is relied upon to disclose plurality of insulating layers comprise an interlayer buffer layer, a first inorganic insulating layer and a second inorganic insulating layer sequentially disposed on the substrate. See page 5, last 10 lines to page 6, line 20; Figures 3A and 410, 420 and 430. Moreover. Moreover, KR 20070020608A is relied upon to disclose a plurality of test lines 251, 252 and 253. See page 5, first 30 lines.

	Moreover, with respect to the limitation “the plurality of metal routings comprises a plurality of GAO signal lines, comprising a first clock signal line and a second clock signal line”, Jiang and KR 20070020608A are relied upon as discussed above. Moreover, KR 20070020608A disclose the use of  clock signal lines and drive circuits.  See pages 4-5 of KR 20070020608A . 
	Sakamoto et al also pertains to display devices and discloses GAO signal lines, comprising a first clock signal line and a second clock signal line. See paragraphs 75-86.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the GOA signal lines comprising clock lines  in the display device of Jiang in view  of  KR 20070020608A  for their known benefit in the art of providing electric signals in display devices as disclosed by Sakamoto et al. The use of a specific type of  line in display devices, for their known benefit, would have been prima facie obvious to one of ordinary skill in the art. Moreover, the placement of specific lines in different insulating layers would have been prima facie obvious to one of ordinary skill in the art as a rearrangement of parts. See In re Japikse, 86 USPQ 70 (CCPA 1950).
	With respect to Claim 2, Jiang discloses there is no interval between orthographic projections of the at least adjacent two of the metal routings on the substrate. See Figure 3.
 	With respect to Claim 3, Jiang and KR 20070020608A  make obvious “ the plurality of insulating layers comprise an interlayer buffer layer, a first inorganic insulating layer and a second inorganic insulating layer sequentially disposed on the substrate”. See page 5, last 10 lines to page 6, line 20; Figures 3A and 410, 420 and 430 of KR 20070020608A .

	With respect to Claim 7, Jiang and KR 20070020608A  make obvious the plurality of metal routings comprise a plurality of test lines . See page 5, first 30 lines of KR 20070020608A . 
	With respect to Claim 11, Jiang and KR 20070020608A  make obvious “ the plurality of insulating layers comprise an interlayer buffer layer, a first inorganic insulating layer and a second inorganic insulating layer sequentially disposed on the substrate”. See page 5, last 10 lines to page 6, line 20; Figures 3A and 410, 420 and 430 of KR 20070020608A .
With respect to Claim 15, Jiang and KR 20070020608A  make obvious the plurality of metal routings comprise a plurality of test lines . See page 5, first 30 lines of KR 20070020608A.

Allowable Subject Matter
Claims 5, 8, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










AGG
March 4, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812